IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. AP-76,495


EX PARTE LEE EDWARD CARTER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-56570-Q IN THE 204TH DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of unlawful
possession of a firearm by a felon and after a second punishment hearing, was sentenced to twenty-five years' imprisonment.  The Fifth Court of Appeals affirmed his conviction, but overturned his
sentence, and ordered a new punishment hearing. Carter v. State, No. 05-08-00432-CR (Tex.
App.-Dallas, July 28, 2009).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that he had a right to file a pro se petition for discretionary review
to challenge the appellate court's affirmance of his conviction. 
	Appellate counsel filed a response with the trial court.  Based on that response, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that he had a right to file a pro se petition for discretionary review.  The trial court
recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We
agree.  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-08-00432-CR
that affirmed his conviction in Case No. 07-56570-Q from the 204th Judicial District Court of Dallas
County.  Applicant shall file his petition for discretionary review with the Fifth Court of Appeals
within 30 days of the date on which this Court's mandate issues.

Delivered: February 9, 2011
Do not publish